Citation Nr: 9923043	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  90-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased apportionment of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits on behalf of two minor children of the veteran.

2.  Entitlement to an effective date prior to April 1, 1989, 
for an apportionment of the veteran's VA compensation 
benefits.


REPRESENTATION

Appellant represented by:	Jonathan A. Weiss



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

A June 1989 special apportionment decision granted a $36 per 
month apportionment of the veteran's compensation benefits 
effective April 1, 1989.  A notice of disagreement was 
received from the appellant in August 1989, and, after a 
statement of the case was issued in February 1990, the 
appellant submitted a timely substantive appeal in April 
1990.  The RO certified the appeal and the case was received 
at the BVA in June 1990.  The case was referred to the 
veteran's representative at that time, and additional written 
argument on behalf of the veteran was presented to the Board 
in July 1990.  The veteran requested a personal hearing.  
That hearing was held in August 1992.  In November 1992, the 
RO increased the apportionment of the veteran's compensation 
benefits to $50 per month effective April 1, 1989.  This 
claim returns to the Board following remands in August 1990, 
in April 1992, and in January 1994.  It remains a contested 
case.

The Board notes that, in accordance with the January 1994 
remand, the RO scheduled a personal hearing for the 
appellant, but the appellant did not report for that hearing.  
The Board notes that the procedural requirements pertaining 
to simultaneously contested claims have been met.  38 
U.S.C.A. § 7105A (West 1991); 38 C.F.R. §§ 19.100, 19.101, 
19.102 (1998). 


FINDINGS OF FACT

1.  The veteran has been in receipt of service-connected 
compensation for a psychiatric disorder, evaluated as 30 
percent disabling, and for a right median ulnar neuropathy, 
evaluated as 10 percent disabling, since March 1982; he also 
has a non-compensable hemorrhoid disability.  

2.  The veteran did not reside with the two minor children 
for whom the apportionment was sought, nor is there any 
evidence that the veteran was contributing to their support.

3.  The appellant has not demonstrated a financial hardship 
that warrants an increased apportioned share of the veteran's 
compensation benefits in excess of $25 per month for each 
minor.

4.  The veteran has not demonstrated that apportionment of 
$25 per month for each minor child residing with the 
appellant caused him undue hardship.

5.  The record as a whole establishes that the appellant 
initiated a contact with VA which was interpreted as a 
request for apportionment of the veteran's VA compensation 
benefits and which caused the RO to respond by letter dated 
on March 8, 1988.

6.  The appellant responded to the RO's June 1988 request for 
more information in April 1989, within one year from the date 
of that request.  


CONCLUSIONS OF LAW

1.  An increase in the apportioned amount of the veteran's 
disability compensation benefits in excess of $25 per month 
for each minor child during the period of minority is not 
warranted.  38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (1998).

2.  The requirements for an effective date of March 7, 1988, 
but no earlier, for an apportionment of the veteran's VA 
compensation benefits, have been met.  38 U.S.C.A. §§ 5107, 
5110, 5307 (West 1991); 38 C.F.R. §§ 3.158, 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that an apportionment of $50 per month 
from April 1989 to September 1990 for the two minor children 
of the veteran in her custody, and of $25 from September 1990 
through January 1994 for one minor child in her custody, is 
inadequate to met the needs of the minors during their 
minority.  The appellant further contends that the effective 
date of the award of apportionment should be prior to April 
1989.  The veteran, on the other hand, contends that a higher 
apportionment would pose a hardship to him, as well as to a 
minor disabled child, for whom he provides support, and his 
current spouse and his child with her.

All or any part of a veteran's compensation award may be 
apportioned if the veteran's children are not residing with 
the veteran and the veteran is not discharging his or her 
responsibility for the children's support.  38 U.S.C.A. § 
5307; 38 C.F.R. § 3.450(a)(1)(ii).  In addition, where 
hardship is shown to exist, compensation may be specially 
apportioned between the veteran and his or her dependents on 
the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  38 C.F.R. § 3.451.

Factors to be considered in determining a proper 
apportionment include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  Id.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship to the 
veteran, while apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  

In this case, the veteran has been awarded service connection 
for a psychiatric disorder, currently evaluated as 30 percent 
disabling, and for right median ulnar neuropathy, evaluated 
as 10 percent disabling.  He has also been awarded service 
connection for hemorrhoids, currently evaluated as 
noncompensable.  The veteran has been in receipt of benefits 
for a combined 40 percent disability since March 1982, and 
that combined disability evaluation has remained unchanged.  

The record reflects that the veteran lives in New York.  At a 
personal hearing conducted in New York in August 1992, the 
veteran testified that he remarried twice after he and the 
appellant were divorced.  At times during the pendency of 
this apportionment claim, the veteran lived with his third 
spouse, her son from a prior marriage, and his son from his 
second marriage.  At times, the veteran and his third spouse 
were separated and he lived alone.  The veteran testified 
that he believed that the appellant had remarried and that 
she and her husband owned a home.  

The veteran further testified that he had not completed a 
financial disclosure form, and did not wish to do so, and 
felt his finances were accurately described during the 
hearing.  The veteran further testified that an increase in 
apportionment of his benefits was not necessary to prevent 
hardship to his two children residing with the appellant, as 
the oldest child had achieved his majority and was working as 
a policeman.  The veteran further testified that the claim 
for apportionment was not the appellant's only effort to 
obtain a portion of his income, and that there was an ongoing 
action in New York state courts as well.

The veteran has not submitted any evidence subsequent to the 
August 1992 hearing to verify his testimony or his spouse's 
testimony as to his income, her income, or their expenses.  
The veteran has not submitted any evidence that his two 
children residing with the appellant have received any 
support from him other than the apportionment of his VA 
compensation benefits.

The appellant lives in Puerto Rico.  Her household, at the 
time of a field examination conducted in 1992, included the 
two children of the veteran, then ages 20 and 16, and two 
younger children, a 10-year-old and a 2-year-old.  The 
appellant stated she was not married, but received $100 a 
month from the father of her 10-year child and the same 
amount monthly from the father of her 2-year-old child.  She 
owned a home with a market value of approximately $5,000.  
She stated she was required to go into debt to meet school 
expenses and other needs of the veteran's children.  The 
appellant further contended that an increase in the amount 
apportioned from the veteran's VA compensation for his two 
children would not pose a hardship for him, as he was 
employed full-time by the Postal Service, at a salary in 
excess of $17,000 yearly.  

The appellant has not, however, provided any evidence other 
than her allegations to verify that formal debts requiring 
repayment were incurred for expenses of the veteran's 
children, nor has the appellant provided objective 
verification of hardships or evidence to establish that no 
support other than apportionment of VA benefits was received 
from the veteran for his children.  The Board notes in 
particular that the appellant was provided a copy of the 
transcript of the veteran's testimony at his August 1992 
personal hearing.  The appellant has not responded with any 
additional information.  The Board further notes that the 
appellant was offered an opportunity to present evidence at a 
personal hearing scheduled in March 1998, but did not appear 
for that hearing.  

The evidence of record reflects that both of the veteran's 
children residing with the appellant have achieved their 
majority.  The older child, who was born in September 1972, 
attained the age of 18 in September 1990; the younger child, 
who was born in January 1976, attained the age of 18 in 
January 1994.  In other words, the minority of the youngest 
of the veteran's children residing with the appellant 
terminated more than 5 years ago.  Thus, neither of the 
veteran's children residing with the appellant now qualifies 
as a "child" for VA purposes inasmuch as they have attained 
the age of 18 and are not shown to be pursuing a course of 
instruction at an approved educational institution or to have 
been permanently incapacitated for self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  38 C.F.R. §§ 3.57(a), 3.356. 

Neither the veteran nor the appellant has submitted any 
substantive evidence since the Board's January 1994 remand.  
It is pointed out that the apportioned amount of $50, in 
effect until the oldest child's 18th birthday in September 
1992, and the apportioned amount of $25, in effect from 
September 1992 to January 1994, when the younger child 
reached her majority, are well below 20 percent of the 
veteran's monthly VA benefits.  As such, this amount would 
ordinarily not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451 (1998).  

However, it is noted that, although the appellant's 1992 
financial status report, VA Form 4-5655, reflected that the 
appellant had $655 monthly in expenses and had no income of 
any type, this report conflicts with the information noted on 
1992 VA field examination, inasmuch as the appellant stated 
she received $100 in alimony or child support from the father 
of each of her two younger children, and the record reflects 
that she has had earned income, at least at times.  Moreover, 
it was not clear whether the veteran's oldest child was 
contributing some or all of his salary to the appellant's 
household.  

Both the veteran and the appellant reported that their 
monthly incomes were outweighed by expenses, but, as noted, 
neither the veteran nor the appellant verified this 
information in any way.  

Under the circumstances, since both of the veteran's children 
who resided with the appellant are adults, and have been for 
several years, and as there is no evidence either child is 
attending an educational instruction or is a helpless child, 
it does not appear to the Board that the circumstances 
warrant an increased apportionment of the veteran's 
compensation benefits at any pertinent time. 

2.  Claim for Earlier Effective date for Apportionment

The appellant submitted a claim for an apportionment of the 
veteran's VA compensation benefits in November 1984.  
However, the appellant did not provide the information 
requested by the RO in December 1984, and there was 
apparently no correspondence or contact from the appellant on 
the apportionment claim in 1985, 1986, or 1987.  Thus, the 
appellant's November 1984 claim for apportionment must be 
considered abandoned.  38 C.F.R. § 3.158.  

Thereafter, both the appellant and the veteran were sent due 
process letters regarding a request for apportionment in 
March 1988, with the appellant's letter being sent on March 
8, 1988, and the veteran's on March 18, 1988.  The evidence 
currently associated with the file does not disclose why the 
RO sent out the March 1988 letters.  However, the file 
reflects continuing correspondence regarding the claim 
following the March 1988 letter from the RO to the appellant.  

The appellant submitted a Statement in Support of Claim in 
May 1988.  In that statement, the appellant provided some 
specific details as to monthly expenses and school expenses 
for the veteran's two minor children in her custody, as well 
as financial information regarding her own income.  In June 
1988, the RO requested a more complete list of the 
appellant's monthly expenses.  On April 28, 1989, VA received 
a response from the appellant to that letter.  In that 
response, the appellant stated that she had already provided 
the listed information five times, but the appellant did not 
specify the five dates on which the information had been 
supplied.  

As noted, it is not clear why the RO sent the appellant the 
March 8, 1988 letter.  The March 1988 letter to the appellant 
does not state what prompted the letter, and there is no 
record of any contact from the appellant after a November 
1984 claim for apportionment was submitted.  However, it 
appears likely that the appellant contacted the RO in some 
manner, even though there is no evidence of record which 
reflects when the appellant actually initiated the inquiry 
which led to the March 8, 1988 letter.  The Board finds that 
the most likely impetus for the March 1988 letters was that a 
contact from the appellant was interpreted by the RO as a new 
claim for apportionment.  Moreover, if the appellant did 
contact the RO, that contact must have occurred no later than 
March 7, 1988, since the RO sent a letter on March 8, 1988, 
the following day.  The Board thus determines that March 7, 
1988, is the appropriate date of receipt of a claim for 
apportionment of the veteran's compensation benefits.  

Under 38 U.S.C.A. § 5110(c), the date of submission of a 
claim or submission of a request to reopen a previously 
denied claim is the date of claim for effective date 
purposes.  The Board notes that the RO indicated that an 
effective date earlier than April 1, 1989, could not be 
assigned because the appellant had not responded to the 
request for information in a timely manner.  However, 
regulations provide that, if VA requests evidence, such as 
Social Security numbers for dependents, but such evidence is 
not furnished within a year of the notification, the claim is 
deemed abandoned, and no benefits may be paid or furnished 
based upon the application.  38 U.S.C.A. §§ 5101(c)(2), 
5103(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.204(a)(1), 
3.216, 3.158(a) (1998).  The law thus imposes on the claimant 
the responsibility of cooperating with the VA in gathering 
any evidence necessary to prosecute the claim.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  After the expiration 
of the one-year period, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a). 

The Board notes that 38 C.F.R. § 3.158 specifies that where 
evidence requested is not furnished within one year after the 
date of the request, the claim will be considered abandoned.  
However, in this case, the appellant did respond within one 
year of the RO's June 1988 request, since her reply was 
received in late April 1989.  Moreover, that response was 
received within one year after the first correspondence of 
record from the appellant in response to the RO's March 1988 
letter, a May 1988 statement.  The Board also notes that the 
RO did not specify, in the June 1988 letter, that the 
appellant's claim would be considered abandoned if she failed 
to respond by a particular date.  It does not appear to the 
Board that the appellant's April 1989 statement was a "new" 
claim for effective date purposes; rather, the "new" claim 
for apportionment of the veteran's compensation benefits was 
received no later than March 7, 1988. 

The appellant has stated that she believes the effective date 
for apportionment should be based on the date of submission 
of a November 1984 statement.  However, there is no evidence 
in the claims file of any activity by the appellant or 
further contact from the appellant regarding that November 
1984 claim during 1985, 1986, or 1987.  Moreover, there is no 
reference to any prosecution by the appellant of the claim 
for apportionment during that period, other than a statement 
in April 1989 that she had already provided the requested 
information five times, without specification of any dates.  
Under the circumstances, the Board finds that the best 
estimate of the date on which the appellant submitted a claim 
for apportionment, which she thereafter prosecuted 
continuously, as defined by VA regulations, was no later than 
March 7, 1988.  Although the exact date on which the 
appellant apparently contacted the RO prior to the March 8, 
1988, letter to her cannot be fixed with certainty, a 
conclusion that the appellant contacted the RO no later than 
March 7, 1988, is reasonable.  The evidence as to the 
estimated time is not in equipoise.  

Therefore, the Board finds that the effective date of the 
apportionment of the veteran's compensation benefits should 
be granted from the date the appellant submitted the claim 
which caused the RO to send out a March 1988 letter.  That 
date cannot be determined with reference to a document in the 
claims file and the parties have not submitted any evidence 
or allegation as to when the appellant's claim was, in fact 
submitted.  Under the circumstances the Board finds that 
March 7, 1988, is the appropriate effective date for the 
award of apportionment in this case.  


ORDER

The claim for an apportionment in excess of $25 per month for 
each minor child from April 1989, terminating for each child 
upon majority, is denied.

Entitlement to an effective date of March 7, 1988, for an 
apportionment of the veteran's VA compensation benefits is 
granted.  



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 

